      Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 1 of 25



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS




UNITED STATES OF AMERICA

      v.
                                           Criminal No.: 16-CR-10343-ADB
MICHAEL L. BABICH et al.,

      Defendants.




                     DEFENDANTS’ OPPOSITION TO MOTION
           TO ADMIT TESTIMONY OF DANIELLE DAVIS AND LESLIE ZACKS
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 2 of 25



                                       INTRODUCTION

       Eight weeks into trial and near the end of its case-in-chief, the government has doubled

down on its effort to call lawyers who worked for Insys to discuss communications and legal advice

allegedly provided to Insys’s Board of Directors, including Defendant Dr. John Kapoor, and any

ensuing actions taken or not taken by those lawyers. The government bases its request on three

contentions: (1) that Defendants opened the door to such testimony by discussing compliance

during trial; (2) that the testimony is not privileged or otherwise subject to the crime-fraud

exception; and (3) that Dr. Kapoor would not be prejudiced by its admission because he is allegedly

already in possession of privileged information. None of these contentions is well-taken.

       First, it is the government that has repeatedly raised the issue of compliance at trial, on

direct examinations of former Insys employees.          It solicited testimony from non-lawyer

witnesses—including Insys’s former CEO Mike Babich, VP of Sales Alec Burlakoff, and VP of

Marketing Matt Napoletano—that compliance was essentially non-existent prior to 2014 and a

sham thereafter. Defendants have cross examined witnesses with documents and information

rebutting the government’s characterizations. That is as far as things have gone—non-lawyer

witnesses being asked by both sides about how they interacted with compliance and what they

thought about it.

       The government, however, has always wanted to go further, to admit advice of Insys’s

counsel working in conjunction with and under the privilege of an outside law firm that reported

to and advised the Board of Directors. That advice falls clearly within Insys’s attorney-client

privilege: It was provided by lawyers hired by the Company, was related to legal issues, and was

marked as “Confidential and Subject to Attorney Work Product and Attorney-Client Privilege[].”

Dkt. No. 779-1 (“Exhibit 116”) at 1. Insys’s counsel has advised the government that it does not




                                                1
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 3 of 25



intend to waive the privilege. Hence, when the government indicated before trial that it intended

to call Danielle Davis and Leslie Zacks to elicit such testimony, Dkt. No. 678-2, Defendants moved

to preclude, Dkt. No. 678. The government responded by stating that it would not elicit at trial

information protected by Insys’s attorney-client privilege, and Defendants agreed to reciprocate.

The Court entered a corresponding stipulation. Dkt. No. 715.

       Pursuant to this stipulation, Defendants did not elicit testimony about the legal advice

provided to the Board, even when Michael Babich, Matt Napoletano, and Alec Burlakoff—all of

whom attended Board meetings and corresponded with Board members—testified. Defendants

likewise stopped short of eliciting testimony about any investigation undertaken by Skadden, Arps,

Slate, Meagher & Flom LLP (“Skadden”) related to this advice. The Court has recognized that

Defendants have not opened the door to material implicated by Insys’s attorney-client privilege.

See 2/15 Tr. 141:17-21 (“I am sensitive to the privilege issue . . . I don’t think they’ve opened the

door at this point, and I don’t think this email opens the door.”); accord 3/12 Tr. 92:10-12 (Ms.

Wilkinson: “Have we opened the door yet?”; The Court: “No.”).

       The government’s motion seeks to move these goalposts and place Defendants in a Catch-

22: either Defendants could have stood mute as the government elicited one-sided testimony that

compliance was a sham or Defendants could, by responding to the government’s sponsored

testimony, have opened the door to an incomplete and likely misleading presentation of legal

advice provided to Insys’s Board. That is not how “opening the door” works. The Court has kept

the door to legal advice closed throughout trial, and the government cannot open its own door by

soliciting negative testimony about Insys’s compliance programs.

       Second, the information at issue was and remains under privilege. Insys cannot selectively

waive privilege, even though their late-breaking about-face on Ms. Davis and Mr. Zacks suggests




                                                 2
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 4 of 25



it may be doing just that. The government cannot rely upon Insys’s contorted and changing

position on privilege to weaponize select portions of legal advice provided to the Board. And the

government’s reliance upon the crime-fraud exception is without merit.               After years of

investigation, neither Ms. Davis, nor Mr. Zacks, nor then-Insys General Counsel Franc Del Fosse,

nor anyone at Skadden, nor, for that matter, any Board member beyond Dr. Kapoor, has been

identified by the government as a participant in the conspiracy.

       Third, the prejudice to all Defendants of allowing the government to call Ms. Davis or Mr.

Zacks would be extreme. None of the Defendants possesses admissible evidence of the legal

advice provided by Ms. Davis or Mr. Zacks, or the potentially competing legal advice provided by

Skadden, Mr. Del Fosse, and others. Dr. Kapoor (and none of the other Defendants) possesses a

subset of materials from Skadden. As is typically the case, though, most legal advice conveyed to

the Board was likely presented orally. It is absurd to expect Dr. Kapoor to recall it all, and

unconstitutional to force him to testify and rebut testimony provided by Ms. Davis or Mr. Zacks.

Finally, there is no way, at this late date, to unwind Insys’s privilege. Defendants have forsaken

crossing critical witnesses on these points, and there is no time for Defendants to conduct

comprehensive discovery during trial.

       In short, the Court’s direction has ably provided the very sort of level playing field that the

government purportedly seeks. The jury has heard the parties’ balanced and competing interests

in this dispute. Both sides have elicited testimony and presented evidence on how non-lawyers

interacted with compliance personnel at Insys and what they thought of compliance. Neither side,

on the other hand, has been permitted to call lawyers to the stand, get into the contents of any legal

advice given, or confront witnesses with any legal work product. That is where the line should

remain, and the only way to keep it there is to preclude Ms. Davis and Mr. Zacks from testifying.




                                                  3
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 5 of 25



                                           ARGUMENT

I.     Defendants Have Not Opened the Door.

       A.      The Government, Not Defendants, Created This Issue.

       The government argues that Defendants “opened the door to the privileged advice provided

by Davis and Zacks.” Mot. at 4. That assertion mistakenly implies that Defendants brought up

compliance on their own accord, without prompting or prelude. Yet, from the outset of trial, the

government has consistently and repeatedly elicited testimony on direct examination that Insys’s

compliance program was either non-existent or a “sham” meant to deceive those outside the

Company.1 Those witnesses include:

               1.      Holly Brown West

       The very first witness in this case, Ms. Brown West, was questioned by the government on

direct examination about whether she received compliance training:

       Q. All right. Did you receive any compliance training?
       A. I don’t remember anything major regarding compliance training. I guess the
       thing that I would say about that is that usually in on-site training, that’s the largest
       part, like, the whole thing is all about compliance and what you can do and say in
       the field, and I don’t remember there being a lot of emphasis on that.
1/29 Tr. 40:14-20.

               2.      Matt Napoletano

       Similarly, the first time the jury heard a witness discuss Ms. Davis and her role at the

Company was during the government’s direct examination of Mr. Napoletano:

       Q. Mr. Napoletano, with regard to 2014, did—were there any changes—now
       you’ve got compliance. Who is Danielle Davis?




1
 In fact, the government’s composite exhibit attributes a compliance-related passage to the cross
examination of Maury Rice. Dkt. No. 779-4 at 1 (citing 1/30 Tr. at 106:3-15). That is incorrect.
The passage is in fact from the government’s direct examination of Brett Szymanski.


                                                  4
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 6 of 25



       A. Danielle Davis was a compliance personnel that was hired after the subpoena
       in December.
       Q. All right. So there was Leslie Zacks. We talked about him before, correct?
       A. Correct.
       Q. Then Danielle Davis was hired; is that correct?
       A. Not right away. There was another person in between, another contract person.
       A full-time dedicated compliance person.
       Q. Was that Steven Celestini?
       A. That’s correct.
       Q. After Mr. Celestini, that’s when Ms. Davis was hired?
       A. That’s correct.
       Q. When was she hired?
       A. It was late winter, early spring of 2014.
       Q. And with regard to the hiring of the different compliance people, first Mr. Zacks,
       then Mr. Celestini, then Ms. Davis, did the use of the speaker program to award
       doctors for writing prescriptions or take away from doctors who didn’t write them,
       did that change?
       A. No.
2/4 Tr. 101:15-102:13.

                3.    Michael Babich

       The government likewise elicited on Mr. Babich’s direct examination discussion of Ms.

Davis and her role at the Company, as well as discussions amongst Insys’s board members

following the subpoena:

       Q. It says, “This phrase has been approved per compliance as an appropriate
       response to questions.” Do you see that?
       A. Yes.
       Q. Are you familiar with the approval by compliance?
       A. What date is this document?
       Q. Good question. If we could go back to the email, Ms. Stein.
       A. So by this point we had Danielle Davis in the office as a director of compliance.
       I don’t recall her giving a stamp of approval, so, whether I missed that meeting or
       not, but I don’t recall that being—


                                                5
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 7 of 25



       Q. Did you—
       A. —approved a particular time, but I recall it being discussed numerous times.
2/14 Tr. 102:14-103:3.

       Q. Were there ever any disagreements with regard to the board on any issues
       related to Insys Therapeutics?

       A. There was only one in particular that I recall.

       Q. And can you describe that for the jury, please.

       A. In early 2014, which was after we received the subpoena from the Department
       of Justice, Dr. Stanley was very good friends with Matt Napoletano, and Dr. Stanley
       took it upon himself to be Matt’s mouthpiece and bring up a number of issues that
       Matt had at a board meeting. Dr. Stanley grabbed me before the meeting and told
       me, “Get your popcorn ready. I've got some things to say this morning.”

                                               ***
       A. Ted brought up, very indirectly, a lot of the concerns that Matt had, and he was
       not being very direct at all but he was raising some minor issues of concerns that
       Matt had. And you know, John, you know, raised his voice to Ted and said, “Ted,
       what are you trying to say?” And Ted just said, “Well, I think we're just turning a
       blind eye to a lot of these things.”

       And their argument went back and forth and eventually, you know, John told Ted
       that he doesn't know what he's talking about and to shut the F up.

2/14 Tr. 33:13–34:24.
               4.       Alec Burlakoff

       The government invited Mr. Burlakoff, on multiple occasions, to not only discuss

compliance, but to opine on its effectiveness before and after the subpoena:

       Q. All right. So were there SOPs for the speaker program?

       A. Yes.

       Q. And “SOP” means what?

       A. Standard operating procedures.

       Q. And was it Desiree’s job to try to enforce those?

       A. I believe so.


                                                6
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 8 of 25



       Q. Were they for real?

       A. No.

       Q. Why were they created?

       A. For optics to make it look as if on paper we as a company were following
       compliance guidelines and direction.

3/5 Tr. 203:17–204:2.

       Q. I’m going to read this. “Please see the below answers to the proposed questions.
       I am 100 percent sure the answers I have conveyed both verbally and below make
       the most business sense. I have no interest in being involved in a compliance
       meeting.” Why not?

       A. Because it’s all smoke and mirrors. It’s for show. And it’s a waste of my time,
       and it’s going to get in the way of me doing my job. If it was for real, I’d be all
       about it.

3/5 Tr. 215:13-21.

                5.      Liz Gurrieri

       With respect to Ms. Gurrieri, the government repeatedly questioned her about who worked

in compliance, when they started at the Company, and what they did:

       Q. If you know, were Danielle Davis and Yoshi Jamison working at Insys at this
       point?

       A. Yes.

       Q. So this e-mail says that there is a zero tolerance policy for noncompliance? This
       is May of 2014, right?

       A. Correct.

       Q. And did you continue working at Insys at the IRC for some time after this?

       A. Yes.

       Q. So is that statement accurate that there was a zero tolerance policy for
       noncompliance?

       A. It is not.



                                                7
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 9 of 25



       Q. Why do you say it’s not accurate?

       A. Because compliance was listening to calls, et cetera, and things were being done
       that were noncompliant. However, people were not getting fired, as well as myself.

       Q. Were insurance companies still being lied to and misled?

       A. Yes, they were.

       Q. Were PBMs still being lied to and misled?

       A. Yes, they were.

       Q. And that was while compliance was there?

       A. Correct.

       Q. Do you know whether compliance knew that the spiel was still being used?

       A. They absolutely did.

2/26 Tr. 74:1-25.

              6.        Kim Fordham

       On direct examination, the government elicited the following testimony from Ms. Fordham

regarding her view of compliance:

       Q. So you’ve said that a couple times. What do you mean by “compliance came
       in”? Can you explain, please.

       A. So after we all heard about Dr. Awerbuch’s indictment, they brought in
       compliance, someone to go over and tell us what we could and could not say. And
       we all had been complaining about the whiteboard, and that was one thing that
       Yoshi, who was in compliance, took down.

       Q. Is that Yoshi Jamison?

       A. Yes.

2/8 Tr. 113:25-114:8.

       Q. So before compliance, the spiel was misleading?

       A. Yes.



                                               8
       Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 10 of 25



       Q. After compliance, the spiel was misleading?

       A. Yes.

2/8 Tr. 119:5-8.

                7.    Richard Horrocks

       And even after filing the instant motion, the government continued to elicit witness

testimony about Company legal and compliance, including as to Ms. Davis specifically:

       Q. Did that change at some point?

       A. Yes. At one point, yes.

       Q. Who is Danielle Davis?

       A. I guess head of compliance.

       Q. Was she part-time or full-time?

       A. She was full-time.

       Q. Describe how things changed at Insys once Danielle Davis was hired.

       A. Nothing really changed . . .
                                             ***

       Q. Did Danielle Davis offer compliance with regard to the speaker programs that
       you managed in both the Detroit and Chicago?

       A. Yes. It was coming up. She was starting to implement compliance rules and
       regulations on conference calls.

       Q. Did anything change with regard to the practices that you followed at Insys?

       A. No.

3/19 Tr. 183:12-20, 184:13-20.

       B.       Defendants Used Their Cross Examination to Respond to the Government.

       These citations make clear that the government affirmatively brought up compliance with

nearly all Company witnesses, and in fact made first and last mention of Ms. Davis’s role and



                                               9
       Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 11 of 25



responsibility within the Company. As reflected with Mr. Horrocks, the government apparently

has no intention to stop for the remainder of its case in chief. There is no authority that requires

Defendants to offer a muted response to such a strategy. That is not how opening the door works

or what opening the door means. Cross examination on issues raised in direct examination is

emblematic of what a fair and proper criminal trial is supposed to look like.

       That is why the excerpts the government included in its motion, see Dkt. No. 779-4, are

irrelevant to the issue at hand. These excerpts fail to demonstrate that Defendants sought testimony

regarding Ms. Davis’s and Mr. Zacks’s advice to the Board—the very testimony the government

intends to now elicit by calling them to the stand. See Mot. at 2 (Mr. Zacks will “testify that he

recommended the Board cancel the ISP in December 2013,” and Ms. Davis will “testify that she

reported insurance fraud at the IRC to the Board”). Most excerpts cited by the government have

nothing to do with Ms. Davis or Mr. Zacks. The government cites testimony on SciMedica, id. at

9; Ms. Hollandsworth and Mr. Burlakoff, Dkt. No. 779-4 at 11; marketing communications, id. at

8–9; and personnel interactions with Ms. Jamison, id. at 29. These topics do not implicate Mr.

Zacks, Ms. Davis, or the Board—they relate to issues the government raised on direct examination.

       Indeed, Defendants have time and again stopped short of opening the door to the advice

the Board received throughout trial. During Mr. Babich’s cross examination, for instance, counsel

for Dr. Kapoor, after a sidebar, declined to pursue questions about a December 2013 Board

meeting. 2/15 Tr. 32:16–36:11. Later on, counsel for Mr. Simon asked about the circumstances

behind Insys sales representative Casey Hanoch’s firing.         2/21 Tr. 199:12-22.      Once the

government informed counsel that this termination was a result of Ms. Davis’s investigation,

counsel dropped the issue. Id. at 201:4–202:2.




                                                 10
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 12 of 25



       Likewise, during Ms. Gurrieri’s testimony, counsel for Mr. Gurry asked whether Ms.

Gurrieri had been “interviewed by lawyers from Skadden Arps.” 2/26 Tr. 196:4-5. Once again,

the Court cautioned counsel that her questions were “awfully close to the line.” Id at 197:7-9.

And, once again, counsel responded by moving to a different issue.

       Critically, with respect to Mr. Burlakoff, defense counsel sought to show that Skadden was

hired and interviewed him, largely because Mr. Burlakoff had stated on direct examination that

compliance was non-existent at the Company both before and after the subpoena. Counsel for Dr.

Kapoor did not intend to elicit testimony on whether Mr. Burlakoff was honest in these interviews

and what came as a result. 3/7 Tr. 207:4-15. The Court stated that such questions would put

defense counsel “at your peril,” id. at 214:20, and, as a result, counsel declined to pursue this line

of questioning. Similarly, for Jessica Crane Bradley, counsel for Dr. Kapoor began asking about

Ms. Bradley’s interviews with an outside law firm, before the government requested a sidebar.

During sidebar, counsel stated that he sought “to ask her that she did not tell those people the same

thing she told the Court.” 2/8 Tr. 62:24-25. After the Court stated that counsel could not do that

because of the Company’s privilege, counsel agreed to skip the topic altogether.

       C.      The Government Addressed Defendants’ Points in Redirect Examination.

       Furthermore, Defendants’ line of limited cross examination did not leave the government

holding the bag. The government had ample opportunity to respond, and did so on redirect

examination. The passages below are just a handful of examples.

               1.      Matt Napoletano

       Mr. Napoletano stated that the Company did not follow compliant practices:

       Q. Before, you talked about the pharma code. Do you remember that?

       A. Yes.

       Q. So the pharma code, what is generally the pharma code?


                                                 11
       Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 13 of 25



       A. It is a best-practices policy and procedures put together by a consortium of
       pharmaceutical companies.

       Q. It’s not the law, correct?

       A. Not the law.

       Q. But it is part of compliance; is that correct?

       A. Yes.

       Q. Best practices?

       A. Best practices.

       Q. Did Insys Therapeutics follow the pharma code?

       A. No.

2/7 Tr. 146:10-23

                2.     Michael Babich

       On redirect, Mr. Babich stated that Company compliance was fluff:

       Q. When you referred before to the compliance documents as “fluff,” what did you
       mean by that?

       A. The compliance documents that Matt had created when we started the company
       were pieces of paper. They were not followed all the time. They were never
       discussed in meetings. It was always Matt’s way of, as he told us all the time,
       putting these documents and SOPs in place in order to protect ourselves. During
       my time period at the company, there was no major compliance initiative in the fact
       that we didn’t even have a compliance person until postsubpoena. In fact, we didn’t
       even go out and hire someone of the stature that you should in that situation. We
       hired some young person at a director level when we had a subpoena. So the
       compliance department and the overall focus on compliance, while I was there at
       the company, was not evident.

2/22 Tr. 63:21–64:11

                3.     Alec Burlakoff

       On redirect, Mr. Burlakoff asserted that compliance was a facade.




                                                 12
       Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 14 of 25



       Q. In this email that you sent to John Kapoor in 2014, that last sentence, “That being
       said, my below email to the sales force clearly indicates your desire for me to lead
       the way in making sure Insys moves forward with a priority around compliance.”
       Can you explain what you meant by that?

       A. I meant that Dr. Kapoor had asked me to put on a dog and pony show to ensure
       that anybody looking in from the outside, whether it be government or whoever
       subpoenaed us—I’m not aware of all the details—would feel that we had a
       compliance program in place. We didn’t always have a compliance program in
       place, which I don’t know—but eventually we built one and tried to create the
       façade. Now, the compliance manager, Danielle Davis, who was hired by Mike
       Babich who was met at the golf tournament, she came from the gaming industry.

3/12 Tr. 140:15–141:5

       D.      Defendants Have Followed the Court’s Guidance.

       As the Court has recognized, “I see a difference between what the company was doing as

a compliance program all along and then what they did in terms of an internal investigation once

the subpoena came.” 3/7 Tr. 208:22-25. Consonant with the Court’s direction, Defendants have

distinguished between the Company’s run-of-the-mill compliance efforts and the specific legal

advice the Board received. The former is—as Defendants have long acknowledged—”obviously

fair game for trial.” Dkt. No. 627 at 2. The government has taken full advantage of this point, by

raising compliance on direct examination and re-raising it on redirect examination.

       As for the latter, Defendants have moved quickly to different and unrelated topics when

even the possibility of breach arose. That decision had real, significant, and constitutional

implications. As noted above, had Defendants been able to cross Mr. Burlakoff and Ms. Bradley

on their interviews with Skadden, Defendants would have sought to show that Mr. Burlakoff and

Ms. Bradley deliberately lied to Skadden about their own misconduct for fear that the Company

would have terminated them had they been honest. That would have directly impeached their

claims that the Company did not take compliance seriously. Defendants abandoned these genuine




                                                13
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 15 of 25



cross examination points—raising the specter of a Sixth Amendment violation if the government

now gets to vitiate the Court’s earlier guidance.

       As it stands, the jury has heard about compliance, what compliance was able to accomplish,

and what it purportedly was not able to do. The jury knows that the Company retained Mr. Zacks

and hired Ms. Davis, but does not know what legal advice these individuals gave the Board, what

findings undergirded and supported that advice, and whether this advice was followed. That

posture has provided the Court, the parties, and the witnesses with a workable solution to the issue

at hand, and continues to serve as the most sensible path forward.

II.    Allowing Davis and Zacks to Testify Would Infringe the Attorney-Client Privilege.

       A.      Ms. Davis and Mr. Zacks Served as Insys’s Legal Counsel.

       In order to sidestep issues of attorney-client privilege, the government states that it seeks

“testimony from Davis and Zacks only about business advice—not legal advice—that they

provided to Insys.” Mot. at 5; see also id. at 16. Even a cursory review of the record and the

government’s motion, however, reveals that such statements are demonstrably pretextual.

       Regarding Mr. Zacks, the government’s motion concedes that he provided legal advice to

the Company. Mot. at 4. That is consistent with the Company’s position. The privilege log

Skadden provided the government identifies Mr. Zacks as “outside counsel,” and his produced

communications—which include emails and minutes of Compliance Committee meetings—were

redacted to avoid even the possible disclosure of advice sought or received from Mr. Zacks.2




2
  Even within this limited set of produced documents, it is clear that both Mr. Zacks and Insys held
him out as counsel for the Company. Mr. Zacks, for instance, signed a July 22, 2013 e-mail update
to the Board as “Leslie Zacks, Counsel for Insys Therapeutics, Inc.” Ex. B. In a December 12,
2013 e-mail between Insys Vice President Vikram Malhotra and Nellie Oquendo, Dr. Kapoor’s
personal assistant, Mr. Malhotra referred to Mr. Zacks as Insys’s “legal counsel.” Ex. C.


                                                    14
       Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 16 of 25



       It is also indisputable that Mr. Zacks acted in a legal capacity at the December 2013

meeting where he claims to have made recommendations to the Board regarding the ISP program.

Mot. at 2. At his proffer session, Mr. Zacks provided the government notes from a presentation

he gave to the Board, which laid out a plan of action to respond to the government’s December

2013 subpoena. These notes are marked “Privileged & Confidential,” and the plan, according to

the notes, seeks to present a course of action that will be “looked upon most favorably by the

government prosecutors.” Ex. A at 1. This plan—and the measures Mr. Zacks recommended—

cannot plausibly be regarded as business advice.

       As to Ms. Davis, the government contends that she “was not employed in a legal capacity

and [instead] provided compliance and business advice.” Mot. at 4. That assertion is contradicted

by the documentary evidence. The government’s productions contain numerous examples where

Ms. Davis marked her communications with others as “Privileged and Confidential.” Ex. D. Of

note, on August 15, 2014—a mere week after Ms. Davis spoke alongside Skadden before the

Board—she reminded an outside monitor to “please remember to include privileged and

confidential on any work product.” Id. at 1. “This information should be sent only to me in order

to protect the privilege. I can share with Des as needed.” Id. (emphasis added).

       She sent similar emails to individuals within and outside Insys. The e-mails relate to

internal audits, direct distribution, the IRC, and the speaker program. The documents date from

shortly after Ms. Davis started at Insys to beyond the end of the alleged conspiracy. Ex. D.3



3
 These documents show that Ms. Davis, a licensed attorney, held herself out as an attorney for the
Company and that others viewed her as such. Ms. Davis’s repeated and consistent use of a
“Privilege” designation stands in stark contrast to the practice of Ms. Hollandsworth and Ms.
Jamison, both non-lawyers. Ms. Hollandsworth supervised compliance within the ISP, and Ms.
Jamison reviewed practices at the IRC. Neither Ms. Hollandsworth nor Ms. Jamison employed a
“Privilege” designation on any of the thousands of documents in the government’s exhibit list.


                                                15
       Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 17 of 25



       In addition, the government has not—and cannot—rebut that Ms. Davis reported directly

to Insys’s then-General Counsel Franc Del Fosse, Dkt. No. 779-2 at 2, and acted “as an extension

of Insys’ outside counsel, Skadden Arps,” based on her own testimonial evidence, Mot. at 4. In

her sworn statement from December 2016, Ms. Davis described in detail her extensive

communications with and work alongside counsel from Skadden. See, e.g., Ex. E (“Davis Sworn

Statement”) at 138:7-25, 149:18-25, 171:17–173:7, 182:5-14. Geoffrey Hobart, counsel for Insys,

was clear at the time that these communications with Skadden and any resulting work product

were privileged: “Let me just [note], real quick, [that] the substance of the meetings with Franc

[Del Fosse] and Skadden are privileged.”4 Id. at 151:12-14. Far from challenging this position,

when Ms. Davis first mentioned that she “had discussions with Franc and also with the attorneys

from Skadden Arps that we worked with,” the government immediately assured her that “we won’t

get into those discussions.” Id. at 46:6-9. The government has seemingly abandoned those

assurances, by now seeking Ms. Davis’s substantive testimony on a Skadden document.

       In an apparent effort to save face, the government avers in its motion that, “[a]lthough

Davis herself took a position on the company privilege in a separate civil action, Insys, itself has

since sat with Davis and the government and carefully invoked the privilege when applicable.”

Mot. at 4 (emphasis added). That assertion is both untrue and facetious. When Ms. Davis gave

her sworn statement in 2016, she was represented by Mr. Hobart, Insys’s outside counsel, who


4
  Neither Insys nor Ms. Davis changed their respective positions a year later, when Ms. Davis was
deposed on October 19, 2017, in Buchalter v. Tham (C-02-CV-16-002718, Anne Arundel Cty. Cir.
Ct.), a civil proceeding in Maryland state court. In that case, counsel for Ms. Davis and counsel
for Insys both instructed Ms. Davis not to answer on numerous topics on the basis of privilege.
Once again, counsel for Insys stated, very clearly, that if a question “involves her work with
Skadden and Celestini on the legal team, that would be—those would be privileged conversations.”
Ex. F (“Davis Dep.”) at 98:3-6; accord id. at 83:2-5 (counsel for Ms. Davis, as to Skadden: “[Y]ou
can talk generally about what you did, as long as it does not talk about the communications or
invade the privilege from a work product perspective.”).


                                                16
          Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 18 of 25



took the position that the substance of Ms. Davis’s work with Skadden was privileged. Davis

Sworn Statement at 151:12-14. Insys’s outside counsel took the same position—that Ms. Davis’s

work with Skadden was privileged—during Ms. Davis’s 2017 civil deposition. Davis Dep. at

98:3-6.

          At no point has Mr. Hobart (or anyone else at Insys, for that matter) explained how or why

or when Insys’s position changed. At no point has Mr. Hobart (or, again, anyone else at Insys)

explained how what was considered privileged legal advice in 2016 and 2017 magically

transmogrified into non-privileged business advice in 2019. Insys’s reversals and contortions on

its position on privilege, not surprisingly, are a boon to the prosecutors in this case. It is public

record that Insys’s future will be impacted by its ability to finalize its pending deal with the

government. See Insys 2018 10-K at 44 (“If we fail to finalize our agreement in principle with the

DOJ or comply with the final terms contained in the final written agreements with the DOJ and

OIG, our results of operations and financial condition will be materially and adversely affected.”).

Whether Insys has changed course on privilege at the express urging of the prosecutors or from an

unstated desire to please them is immaterial. The Court cannot allow a government-aligned Insys

to tilt the playing field by selectively claiming that certain legal materials and communications

with the Board—previously marked privileged and kept from discovery—are no longer privileged.

          B.     The Government Cannot Elicit Privileged Testimony Based on a Single
                 Document.

          The government’s silence on Insys’s about-face is telling. Instead of trying to explain

Insys’s change of heart, the government points to a set of “documents Davis presented to the Board

on August 7, 2014,” Mot. at 2, “which disclosure has [now] been approved by Insys as non-

privileged,” id. at 2–3. By the government’s logic, Ms. Davis’s testimony about Exhibit 116

cannot be privileged because the document itself is no longer privileged.



                                                 17
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 19 of 25



        This reasoning does not hold water. Exhibit 116 is titled “Selected Documents: August 7,

2014 Board of Directors Meeting,” is marked “Confidential and Subject to Attorney-Client Work

Product and Attorney-Client Privilege[],” and bears Skadden’s logo. Exhibit 116 at 1. Skadden

clearly saw it as privileged. Before Insys’s change of heart, the Company almost certainly shared

that view—its counsel, after all, stated in 2017 that, “if it involves [Ms. Davis’s] work with

Skadden . . ., that would be—those would be privileged.” Davis Dep. at 98:3-5. There is no

conceivable scenario under which Exhibit 116 would fall outside of that definition of privilege.

        The contents of Exhibit 116 further reinforce the point. The document includes the ROI

analysis, Speaker Bureau Assessment, and original spiel—a likely compilation of Skadden’s

investigative findings at a specific point in time. Those findings were informed by legal analysis

and work product which remains protected by privilege. How, then, could Defendants possibly

ask Ms. Davis about what documents Skadden collected, who Skadden talked to, what Skadden

was told, and what actions were taken without implicating the attorney-client privilege?

        Tellingly, although Ms. Davis’s sworn statement and civil deposition are rife with

references to her communications and work with Skadden, the government did not in this case

produce a single e-mail between Skadden and Ms. Davis in the weeks before and after the August

2014 Board meeting. Defendants cannot meaningfully cross examine Ms. Davis without these

communications. See Hercules Inc. v. Exxon Corp., 434 F. Supp. 136, 156 (D. Del. 1977) (“A

party cannot disclose only those facts beneficial to its case and refuse to disclose, on the grounds

of privilege, related facts adverse to its position.”).

        C.      This Case Does Not Implicate the Crime-Fraud Exception.

        In the alternative, the government contends that Mr. Zacks and Ms. Davis may testify

pursuant to the crime-fraud exception, regardless of the attorney-client privilege. “To invoke the

crime-fraud exception to the attorney-client privilege, the party challenging the claim of privilege


                                                   18
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 20 of 25



must make a prima facie showing (1) that the client was engag[ed] in (or was planning) criminal

or fraudulent activity when the attorney-client communications took place and (2) that the

communications were intended by the client to facilitate or conceal the criminal or fraudulent

activity.” In re Celexa & Lexapro Mktg. & Sales Practices Litig., 293 F. Supp. 3d 247, 250 (D.

Mass. 2018) (citing In re Grand Jury Proceedings, 417 F.3d 18, 22–23 (1st Cir. 2005)). The

government has failed to make any such prima facie showing.

        The government has investigated this case for years. A grand jury has returned three

indictments, both sides have exchanged numerous letters, more than one thousand interviews have

been conduct, and the government has presented its case in chief for nearly eight weeks. Not once

has the government at any point alleged that Skadden, Mr. Zacks, or Ms. Davis were co-

conspirators. Not once has any government witness stated that Mr. Zacks or Ms. Davis facilitated

the alleged criminal activity. Compare United States v. Albertelli, 687 F.3d 439, 450 (1st Cir.

2012) (court identified specific conversations between defendant and his lawyer where defendant

“revealed his motive for the crime”). Not once has any government witness imputed such activity

to either individual.

        There is no “reasonable basis to believe that [Mr. Zacks or Ms. Davis’s] services were used

by [Insys] to foster crime or fraud.” Celexa, 293 F. Supp. 3d at 250; see also id. (“The ‘reasonable’

basis standard is intended to be ‘reasonably demanding,’ and the party must present more than

mere speculation or a distant likelihood of collusion.’”).5 If the government actually believed the

crime-fraud exception applied to legal communications to the Insys Board, it would have identified



5
 The government’s failure to establish a prima facie case obviates the need for an in camera review
of Dr. Kapoor’s personal materials. In re Grand Jury Proceedings, 417 F.3d 18, 22–23 (1st Cir.
2005) (no in camera review where government fails to show prima facie case). The crime-fraud
exception does not give license for a fishing expedition in the middle of trial.


                                                 19
       Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 21 of 25



Ms. Davis, Mr. Zacks, as well as Mr. Del Fosse and each of the Board members who received the

legal advice as part of the conspiracy. It has done no such thing, confirming that its invocation of

the crime-fraud exception here is a lark.

III.   Allowing Ms. Davis and Mr. Zacks to Testify Would Unfairly Prejudice Defendants.

       At its heart, the government’s motion telegraphs its intent to use a single, recently-produced

document as a Trojan horse to elicit privileged testimony about allegedly inculpatory conduct. As

the Court has observed, calling Ms. Davis or Mr. Zacks now would provide the jury an “incomplete

picture,” because “we only know what their view is.” 3/20 Tr. 212:19-20. Defendants did not

solicit an alternative view from other witnesses when they could have, and cannot even properly

cross examine Mr. Zacks and Ms. Davis today because of Insys’s continued assertion of attorney-

client privilege. That is “manifestly unfair”: put simply, a party may not “make factual assertions”

while “deny[ing]” opposing counsel “an opportunity to uncover the foundation for those assertions

in order to contradict them.” Friction Div. Prods., Inc. v. E.I. Du Pont De Nemours & Co., Inc.,

117 F.R.D. 535, 538 (D. Del. 1987).

       Under such circumstances, it is the government—not Defendants—that seeks to use the

attorney-client privilege “as both a ‘shield’ and a ‘sword.’” Merisant Co. v. McNeil Nutritionals,

LLC, 242 F.R.D. 303, 311 (E.D. Pa. 2007). The law does not sanction such conduct: “a party

cannot introduce a document as evidence while denying the opponent sufficient discovery with

respect to the ‘surrounding circumstances and substance’ of the document.” Id.

       Although the attorney-client privilege is typically waived under these conditions,

Livingstone v. N. Belle Vernon Borough, 91 F.3d 515, 537 (3d Cir. 1996), that is not a workable

solution here. Even if the Court were to find waiver—notwithstanding Insys’s assertions to the

contrary—doing so would run afoul of Defendants’ Fifth Amendment right to a fair trial and Sixth

Amendment right to cross examination, as the Court has so recognized, see 3/7 Tr. 210:23-25


                                                20
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 22 of 25



(“The company is not willing to waive privilege. Even if they were willing to waive privilege, it’s

too late to ask them to get up to speed.”).

        The government’s repeated insistence that Defendants have an apparent cache of materials

to rebut Mr. Zacks and Ms. Davis’s testimony is inapposite. First, Dr. Kapoor has only a limited

subset of documents pertaining to Skadden’s investigation. Dr. Kapoor has never had a complete

collection of Skadden’s work product, nor a comprehensive overview of Skadden’s resulting legal

advice (much of which was likely conveyed orally). The Company did not produce any e-mails

between Skadden and Ms. Davis in the weeks before and after the August 2014 Board presentation,

and no Defendant—not Dr. Kapoor or anyone else—has these e-mails.

        Second, the other Defendants do not have a copy of these materials. The government’s

ham-handed reference to the existence of Defendants’ joint defense agreement—an agreement, of

course, that the government has not read and is not a party to—does not provide it an escape route

out of this thicket. Put simply, Dr. Kapoor’s materials have not been shared with the other

Defendants, further elevating the risk of irremediable prejudice if Ms. Davis or Mr. Zacks were

called to testify. Additionally, any knowledge by Dr. Kapoor of these materials or any resulting

legal advice cannot be imputed to the other Defendants, each of whom has their own independent

interests in this case.

        Third, following the Court’s guidance, counsel for Dr. Kapoor has not and does not intend

to use these materials at trial. Over the past two months, the government has called to the stand

Insys’s former CEO, Vice President of Sales, and Vice President of Marketing—witnesses that

form the crux of the government’s case. Defendants did not cross examine these witnesses (or any

others) about Mr. Zacks or Ms. Davis’s advice to or interactions with the Board. That was a

deliberate decision, informed by the Court’s guidance, Insys’s representations and assertion of




                                                21
        Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 23 of 25



privilege, the documents Insys produced and withheld, and the parties’ mutual understanding and

practice. Defendants no longer have an opportunity to cross examine these witnesses, all of whom

communicated with Board members and attended Board meetings from time to time. Defendants’

decision to follow the rules is not an invitation for the government to break them.

       The proper way forward is for the Court to continue with the approach that it has already

set and which it has already implemented. Defendants’ rights are safeguarded when witnesses are

prevented from presenting testimony or evidence regarding legal advice that the Board received.

The parties and the Court have respected this line throughout trial, and there is no reason to depart

from it now, at the end of the government’s case in chief after many of the case’s most significant

witnesses have taken the stand.

                                         CONCLUSION

       For the foregoing reasons, the Court should deny the government’s motion to admit certain

testimony of Danielle Davis and Leslie Zacks.




                                                 22
       Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 24 of 25



Dated: March 22, 2019                     Respectfully submitted,

/s/ Tracy A. Miner                       /s/ Steven A. Tyrrell
Tracy A. Miner (BBO# 547137)             Steven A. Tyrrell (admitted pro hac vice)
tminer@mosllp.com                        steven.tyrrell@weil.com
Megan Siddall (BBO# 568979)              Patrick J. O’Toole, Jr. (BBO# 559267)
msiddall@mosllp.com                      patrick.otoole@weil.com
Miner Orkand Siddall LLP                 Weil, Gotshal & Manges LLP
470 Atlantic Ave, 4th Floor              2001 M Street NW
Boston, MA 02210                         Washington, D.C. 20036
Telephone: (617) 273-8421                Telephone: (202) 682-7213

Attorneys for Michael Gurry              Attorneys for Richard Simon

/s/ Michael Kendall                      /s/ Beth A. Wilkinson
Michael Kendall (BBO# 544866)            Beth A. Wilkinson (admitted pro hac vice)
michael.kendall@whitecase.com            bwilkinson@wilkinsonwalsh.com
Alexandra Gliga (BBO# 694959)            Alexandra M. Walsh (admitted pro hac vice)
alexandra.gliga@whitecase.com            awalsh@wilkinsonwalsh.com
White & Case LLP                         Kosta S. Stojilkovic (admitted pro hac vice)
75 State Street                          kstojilkovic@wilkinsonwalsh.com
Boston, MA 02109                         Andrew W. Croner (admitted pro hac vice)
Telephone: (617) 939-9310                acroner@wilkinsonwalsh.com
                                         Wilkinson Walsh + Eskovitz LLP
Attorneys for Joseph Rowan               2001 M Street NW
                                         Washington, D.C. 20036
/s/ Peter C. Horstmann                   Telephone: (202) 847-4000
Peter C. Horstmann (BBO# 556377)
pete@horstmannlaw.com                    Brien T. O’Connor (BBO# 546767)
Law Offices of Peter Charles Horstmann   brien.o’connor@ropesgray.com
450 Lexington Street, Suite 101          Aaron M. Katz (BBO# 662457)
Newton, MA 02466                         aaron.katz@ropesgray.com
Telephone: (617) 723-1980                Ropes & Gray LLP
                                         Prudential Tower 800 Boylston Street
Attorney for Sunrise Lee                 Boston, MA 02199
                                         Telephone: (617) 951-7000

                                         Attorneys for Dr. John Kapoor




                                         23
       Case 1:16-cr-10343-ADB Document 797 Filed 03/22/19 Page 25 of 25



                                CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document will be served on all counsel of record through
the ECF system.

                                             /s/ Beth A. Wilkinson
                                             Beth A. Wilkinson
                                             Counsel for Dr. John Kapoor
